          Case 2:19-mj-00935-BNW Document 28
                                          27 Filed 03/23/21
                                                   03/09/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2
     Nevada State Bar No. 11479
 3   JOANNE L. DIAMOND
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
 5   Las Vegas, Nevada 89101
     (702) 388-6577
 6   Joanne_Diamond@fd.org
 7
     Attorney for Albert Landaverde
 8
 9                       UNITED STATES DISTRICT COURT
10
                                DISTRICT OF NEVADA
11
12   UNITED STATES OF AMERICA,                      Case No. 2:19-MJ-00935-BNW
13
                 Plaintiff,                         STIPULATION TO AMEND
14                                                  SENTENCE TO TIME SERVED
           v.
15
16   ALBERT LANDAVERDE,

17               Defendant.
18
19         IT IS HEREBY STIPULATED AND AGREED, by and between
20   Christopher Chiou, Acting United States Attorney, and Rachel Kent, Special
21   Assistant United States Attorney, counsel for the United States of America, and
22   Rene L. Valladares, Federal Public Defender, and Joanne L. Diamond, Assistant
23   Federal Public Defender, counsel for Albert Landaverde, that the sentence
24   imposed on February 19, 2020, be amended to time served.
25         This Stipulation is entered into for the following reasons:
26
          Case 2:19-mj-00935-BNW Document 28
                                          27 Filed 03/23/21
                                                   03/09/21 Page 2 of 3




 1         1.     On February 19, 2020, Mr. Landaverde pled guilty to the charge of
 2   Driving Under the Influence. ECF No. 14. The Court then sentenced him to a
 3   term of 12 months unsupervised probation with the following special conditions:
 4   (a) complete DUI School with Victim Impact Panel, (b) complete 84 hours of
 5   community service, (c) pay fines totaling $510.00, (d) have no adverse contact
 6   with law enforcement, (e) refrain from Lake Mead National Recreational Area for
 7   a period of 6 months. Id.
 8         2.     As of October 15, 2020, Mr. Landaverde has been in jail in Los
 9   Angeles on a pending California state charge (Case No. KA125723-01). Mr.
10   Landaverde’s case was transferred to Mental Health Court. He has been found
11   incompetent to stand trial and, on February 26, 2021, the presiding judge ordered
12   Mr. Landaverde committed to the California Department of Mental Health for
13   placement in the Department of State Hospitals with a maximum commitment
14   date of February 26, 2023.
15         3.     Based on his almost 5 months’ incarceration in California, and
16   pending mental health commitment, the parties request the Court amend the
17   sentence imposed on February 19, 2020, to time served.
18         DATED: March 9, 2021.
19
20   RENE L. VALLADARES                        CHRISTOPHER CHIOU
     Federal Public Defender                   Acting United States Attorney
21
22
     By /s/ Joanne L. Diamond                  By /s/ Rachel Kent
23
     JOANNE L. DIAMOND                         RACHEL KENT
24   Assistant Federal Public Defender         Special Assistant United States
                                               Attorney
25
26
                                               2
          Case 2:19-mj-00935-BNW Document 28
                                          27 Filed 03/23/21
                                                   03/09/21 Page 3 of 3




 1                       UNITED STATES DISTRICT COURT
 2                             DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                    Case No. 2:19-MJ-00935-BNW

 5               Plaintiff,                       ORDER
 6
           v.
 7
     ALBERT LANDAVERDE,
 8
 9               Defendant.
10
11         Based on the pending Stipulation of counsel, IT IS ORDERED that the
12   sentence imposed on February 19, 2020, is amended to time served.
                       22nd
13         DATED this ____ day of March, 2021.
14
15                                        UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                             3
